Case: 1:19-cv-02170 Document #: 929-6 Filed: 02/23/21 Page 1 of 3 PagelD #:20805

Exhibit 6
Case: 1:19-cv-02170 Document #: 929-6 Filed: 02/23/21 Page 2 of 3 PagelD #:20806

LAW OFFICES

POWER ROGERS, LLP

February 4, 2021

Mr. Manual von Ribbeck

Ms. Monica R. Kelly |
Ribbeck Law Chartered

$05 North Lake Shore Drive
#102

Chicago, IL 60611

VIA Certified Mail and
Email: mail@ribbecklaw.com

monicakelly@ribbecklaw.com
Re: Ethiopian Airlines Flight, ET 302 Crash

Dear Mr. von Ribbeck and Ms. Kelly:

70 West Madison Street
55th Floor, Chicago
Illinois 60602-4212
TEL: 312 236-9381
FAX: 312 236-0920
powerrogers.com

Joseph A. Power, Jr.
Larry R. Rogers
Hon. Robert R. Thomas (Ret.)
Thomas G. Siracusa
Thomas M. Power
Larry R. Rogers, Jr.
Devon C. Bruce
Joseph W. Balesteri
Sean M. Houlihan
Carolyn S. Daley
Jonathan M. Thomas

-.Kathryn L. Conway

James I. Power

Your office has engaged a third person to send text messages soliciting some of our clients.
They have sent to us the text messages evidencing this solicitation, This is in violation

Supreme Court Rule 4.2 which states:

During the course of representing a client a lawyer shall not communicate or cause
another to communicate on the subject of the representation with a party the lawyer knows to be
represented by another lawyer in that matter unless the first lawyer has obtained the prior
consent of the lawyer representing such other party or as may otherwise be authorized by law.

Please be advised your office is not only violating this rule but is intentionally and tortiously

interfering with our contractual relationship with our clients.

We represent the following clients:

1. FRANCIS YONGI MUTURI, as Special Administrators of the Estate of FLORENCE

WANGARI YONGI, Deceased;

2, RUTH WANJIKU KAGECHE and MARY NYAMBURA KAGECHE as Personal
Representatives for the ESTATE OF FR. GEORGE MUKUA KAGECHE, Deceased;
Case:.1:19-cv-02170 Document #, 929-6 Filed: 02/23/21 Page 3 of 3 PagelD #:20807

LAW OFFICES

POWER ROGERS, LLP

Mr. Manual von Ribbeck | "February 4, 2021
Ms. Monica R. Kelly Page 2
Ribbeck Law Chartered

Re: Ethiopian Airlines Flight, ET 302 Crash

 

3. SINTAYEHU ABEBAW WONDMSIGEGN as. Special Administrator for the ESTATE
OF ATO MULUGETA ASFAW, Deceased;

4... KEVIN J. CONWAY as Special Administrator for the ESTATE OF AL MARHUM
HUSSEIN SWALEH M TETU, Deceased;

5. KEVIN J. CONWAY as Special Administrator for the ESTATE OF JULIAH MWASHI
INGASIANA, Deceased;

6. PAUL KISHORE KONDAVEETI, Administrator of the Estate of MANISHA
NUKAVARAPU, Deceased;

7. .GUNIT GARG, As Special Administrator of the Estate of SHIKHA GARG, Deceased.

Please be advised if any of these clients terminate us and hire your law firm, we will sue you for
intentional and tortious interference with our Attorney-Client relationship. This conduct is
highly unethical. Solicitation in the State of Illinois is illegal. Please cease and desist this
abhorrent behavior and specifically refrain from sending text messages, emails, correspondence,
making phone calls, or in any way attempting to communicate in any other manner with our
clients.

Very truly yours,
POWER ROGERS, LLP

/s/Joseph A. Power, Jr.

JAP: lar
Cc: Andrew Stern (astern@sterncrawgord.com)

Elizabeth Crawford (ecrawford@sterncrawford.com)

Alisa Brodkowitz (alisa@sgb-law.com)
Ralph Nguma (mguma@wwadvocates.com)
